Title: From John Adams to James Madison, 25 July 1818
From: Adams, John
To: Madison, James



Dear Sir
Quincy July 25 1818

Permit me to present you, what I think a Curiosity. Dr Mayhews Thirtieth of January Sermon, preached and printed almost Seventy Years ago. It made a great Sensation in New England: and not a little Noise in old England where Several Editions of it were reprinted and one especially which was inserted in a Collection of Tracts in four Volumes under the Title of “The Pillars of Priestcraft and Tyrany Shaken.”
There is a Strange, an invidious and a pernicious question agitated in the Public “Who was the Author, the Discover, the Inventor of American Independence?” We might as well enquire Who were the Inventors of Agriculture Horticulture Architecture, Musick.
I cannot Speak for Virginia, because I am not informed, but in New England, the first Settlers brought Independence with them, and Governor Winthrop, Jeremiah Dummer Jonathan Mayhew, might claim the honour, with as good a Colour as Patrick Henry Samuel Adams or Christopher Gadsden or Roger Sherman.
These personal, party and State Views are unworthy of Us.
